Title: To George Washington from Sidney Lee, 23 May 1784
From: Lee, Sidney
To: Washington, George



Sr
Newgate Street Chester [England] May 23d 1784

The Very obliging Notice you did me the honor of taking of a former application of mine, added to the high opinion entertained by my most intimate friends and myself, of your generosity, encourages me again to beg your assistance & advice. Have heard but twice from Mr Alexander White of Woodville Frederick County, the only ⟨act⟩ing Executor, of my late Brother General Charles Lee, since my brother’s death. His first letter dated July 10th 1783. The second September 25th 1783. In that of July he gave a great domestic loss, and a difficulty he had that with the prevailing with the Witnesses to the Will, who lived out of the State to repair to Berkeley County to prove it; and also the necessity he had been under to set out for Richmond to attend his duty in the Assembly as reasons for

not having Written earlier, and that I really thought very Sufficient. And indeed, as far as I could form a judgment from his manner of Writing, beleived him to be a Man of integrity & Sense. In his letter of September 25th he promises to go to Congress to Settle an Open account that had for some time subsisted between that honorable Assembly & my brother. And by which, he was of opinion I might be a considerable sufferer, owing to my brother’s carelessness of Vouchers on his part. but as he gave the strongest assurance of every proper exertion in my favor, and also hopeing from the knowledge several Members of the Congress must have had of Genl Lee’s character in all matters of business, they would act With some Indulgence to his Sister; gave myself no uneasiness upon the Subject before the entrance of the present Month; when I began to think it hard to be kept so very long in an utter state of ignorance, whether or not I might ever receive any part of the fortune I cannot have a doubt was intended for me. And now Sr strongly suspect Mr White is no longer in the World, or render’d incapable by illness of transacting business. And upon that account take this very great liberty of imploring I may be honor’d with your advice, that I shall be happy to follow implicitly. Am the more persuaded of the death or extreme illness of Mr White, by having enclosed to him, by the first paquet that sailed after receiving his last letter, a power of Attorney to enable him to sell the land I had been informed I had a right to claim as heir at law (from the States) to a Major General in their service [in] the late War. Of Which I have had no notice, no more than of the very great mistake that I pointed out to him, in both the Authenticated copies of the Will in my possession, that was proved April 15th 1783, yet sworn to having been executed in the presence of James Smith and another Witness (his name I cannot make out) September 10th 1783, though my brother departed this life September 1782. A mistake that from past transactions it is impossible not to apprehend, the Leviathans Muse & Atkinson will not (to gain time) avail themselves of; if it pleases the Almighty I shall live, untill my affairs have past through every difficulty that has, or may in future wish to impede them, on your great Continent. A Country that my most zealous Wishes Will attend, as long as I am capable of distinguishing Virtue from Vice. And hope & beleive I shall With no

small pleasure to the end of my days declare myself (in my little circle) Sr With the truest respect your much obliged, & very obedient humble Servant

Sidney Lee

